Citation Nr: 1434853	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right and left ear disorders, to include hearing loss. 

2.  Entitlement to service connection for epididymitis with hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from January 1967 to August 1969 and from May 1, 1992, to May 9, 1992.  He also had additional service in the Army National Guard from December 1980 to December 1989 and from March 1991 to April 1994, including active duty from May 1-9, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2007 RO rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In May 2008, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).  In May 2009, February 2012, and May 2013 the Board remanded the appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim of service connection for right and left ear disorders, the Board remanded this claim in May 2013 to ascertain the nature and etiology of these disorders.  Moreover, the Veteran was provided with a VA examination in August 2013 and an addendum to that examination was obtained in October 2013.  However, the October 2013 addendum did not provide the requested opinion but instead the examiner opined that "an opinion regarding service connection for hearing loss and tinnitus would be based on speculation due to lack of hearing evaluation results at time of discharge."

In this regard, the Board agrees with the Veteran's representative June 2014 post-Remand Brief that the opinion is inadequate because the mere fact that the Veteran's service treatment records, including his hearing evaluation results at time of discharge, are missing is not a valid reason for not providing the required opinion.  See Jones v. Shinseki, 23 Vet App 382 (2010) (holding that in order for the Board rely upon a statement that an opinion cannot be provided without resort to mere speculation it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record); Also see Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim).  

Therefore, the Board finds that a remand is required to obtain this missing information.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In this regard, the VA examiner when providing its addendum must take into account the fact that the Veteran as a lay person is both competent and credible to report on both in-service noise exposure and problems hearing as well as problems with ringing in his ears ever since that time regardless of the fact that his service treatment records are not available.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

As to the claim of service connection for epididymitis with hematuria, while the Veteran was also provided with a VA examination in July 2013, the Board does not find the opinion provided by that examiner adequate.  See Barr.  The Board has reached this conclusion because, while the examiner reported that the Veteran's right epididymal had been surgically removed along with the testicle, he did not thereafter provide an opinion as to whether or not it was removed because of a disease or injury of service origin.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Therefore, the Board finds that another Remand to obtain this needed medical opinion is needed.  See 38 U.S.C.A. § 5103A(d).

While the appeal is in Remand status, the Veteran's relevant ongoing medical records from the West Los Angles and Dallas VA Medical Center should also be obtained and associated with the claims file.  Id; Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records). 

Lastly, the Board finds that a remand is required for the issuance of another supplemental statement of the case (SSOC) because the November 2013 SSOC failed to list the October 2013 VA addendum as evidence considered by VA in connection with the appeal.  See 38 C.F.R. § 19.31 (2013).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his in-service injuries and his having continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Associated with the claims file the Veteran's outstanding contemporaneous treatment records from the West Los Angles and Dallas VA Medical Centers. 

3.  After undertaking the above development to the extent possible, obtain an addendum to the October 2013 opinion by the same examiner if available or from another qualified examiner if he is not.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file, the examiner should provide answers to the following questions:

a)  What are the diagnoses of all of the Veteran's current right and left ear disorders, to include hearing loss and tinnitus?  

(b)  As to each diagnosed right and left ear disorder, is it at least as likely as not that any are related to or had its onset in service and/or have continued since that time?  

(c)  As to any right and/or left ear sensor neural hearing loss, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

In providing the requested opinions, the examiner must take into account the fact that the Veteran as a lay person is both competent and credible to report on both in-service noise exposure and problems hearing as well as problems with ringing in his ears ever since that time regardless of the fact that his service treatment records are not available.

In providing the requested opinion, the examiner is advised that a lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The addendum must include a complete rationale for all opinions expressed including, if warranted, any opinion that the requested opinion cannot be provided without resorting to speculation.  

4.  After undertaking the above development to the extent possible, obtain an addendum to the July 2013 VA genitourinary examination by the same examiner if available or from another qualified examiner if he is not.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination if needed, the examiner should provide an answer to the following question:

Is it at least as likely as not that the event that lead to the removal of the Veteran's right epididymal is related to or had its onset in service?  

In providing the requested opinion, the examiner must take into account the fact that the Veteran as a lay person is both competent and credible to report on what he saw and felt in-service and since that time.

In providing the requested opinion, the examiner is advised that a lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The addendum must include a complete rationale for the opinion expressed.  

5.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a SSOC that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the most recent SSOC included the October 2013 addendum.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

